Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Kurtis Leonard Shelton, Appellant                        Appeal from the 6th District Court of
                                                         Lamar County, Texas (Tr. Ct. No. 23542).
No. 06-13-00049-CR         v.                            Memorandum Opinion delivered by Chief
                                                         Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                             Moseley participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
$226.00 attorney fee award, leaving “a total of $262.00 in court costs assessed to” Appellant. As
modified, the judgment of the trial court is affirmed.
       We further order that the appellee pay all costs of this appeal.




                                                         RENDERED AUGUST 22, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk